DETAILED ACTION
This action is responsive to the Patent Board Decision filed on 03/24/2021.  As of the claim amendments filed on 03/14/2018, claims 1-7, 11-13, and 25 were (and remain) pending in the case. 
As a brief summarization of the latest events in the instant application’s prosecution history, it is noted that the Notice of Appeal was filed by the Applicant on 09/14/2018 in response to a Final Rejection that was mailed by the Office on 05/14/2018. After this time, on 11/19/2018 (in other words, more than six months after the Office had already sent the aforementioned Final Rejection, and also more than two months after the Applicant filed their Notice of Appeal), an amendment was filed for co-pending US Application No. 14/665,389 (now US Patent No. 10,279,112). It is respectfully submitted that the amendments made therein added new limitations to that case that were already being pursued in the instant application, to the point that a Double Patenting rejection is warranted. 
In response to the above issue, the examiner initiated an interview on 04/28/2021 to propose some amendments to fix some persisting antecedence and numbering issues in the claims, and also to propose that Applicant file a Terminal Disclaimer for US Patent No. 10279112 in an attempt to avoid reopening prosecution. Although Applicant initially expressed a willingness to adopt the proposed claim amendments, they indicated that they would need more time to see whether they could submit the required Terminal Disclaimer. On 05/19/2021, Mr. Hoover left a voicemail indicating (which was also confirmed via a follow-up call on 06/03/2021) that they would not be able to file the Terminal Disclaimer because they were unable to determine the status of the 
MPEP 1214.04 states, “If the examiner has specific knowledge of the existence of a particular reference or references which indicate nonpatentability of any of the appealed claims as to which the examiner was reversed, he or she should submit the matter to the Technology Center (TC) Director for authorization to reopen prosecution under 37 CFR 1.198 for the purpose of entering the new rejection.” In view of the examiner's specific knowledge of the existence of a reference, PROSECUTION IS HEREBY REOPENED.  If applicant wishes to reinstate an appeal after prosecution is reopened, applicant must file a new notice of appeal in compliance with 37 CFR 41.31 and a new appeal brief in compliance with 37 CFR 41.37.  
 A Technology Center Director or designee has personally approved the REOPENING OF PROSECUTION set forth above by signing below:
/DAVID A WILEY/Director, Art Unit 2100                                                                                                                                                                                                        

Claim Objections
Claims 1-7, 11-13, and 25 are objected to because of the following informalities:
Claim 1:
Line 12 recites “a fluid” where “[[a]]the fluid” was apparently intended
Line 15 recites “a fill position” where “a first valve fill position” was apparently intended.
Line 16 recites “a fill position” where “a second valve 
Lines 21-22 recite “[…] to move the first valve to an inject position and the second valve actuator to move the second valve to an inject position […]” where “[…] to move the first valve to [[an]]a first inject position and the second valve actuator to move the second valve to [[an]]a second inject position […]” was apparently intended.
Claim 2:
Line 1 recites “notifying user” where “notifying a user” was apparently intended.
Claim 4:
Line 2 recites “selectable options further comprises a volume option, pressure option, rise time option” where “selectable options further comprises a volume option, pressure option, and a rise time option” was apparently intended.
Claim 5:
Line 2 recites “selectable options further consists of a cardiac procedure option […]” where “selectable options further comprises a cardiac procedure option […]” was apparently intended.
Claim 7:
Line 1 recites “The method of claim 6, wherein […]” where “The method of claim [[6]]25, wherein […]” was apparently intended.
Lines 2-3 recite “controlling the injection system further consists of at least two of the following: contrast to saline ratio, flow rate, volume, pressure, or rise time” where “controlling the injection system comprises the contrast-to-saline ratio and at least [[two]]one of the following: 
Claim 25:
Lines 2-4 recite “[…] for controlling the injection system, the plurality of selectable options comprising a contrast-to-saline ratio of the fluid to be injected into the patient and a flow rate option.” where “[…] for controlling the injection system.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,279,112 (hereinafter the ‘112  in view of Nemoto (US Patent Application Pub. No. 2013/0030290, hereinafter “Nemoto”). 

Consider, for example, the following table comparing claim 1 of the instant application against claim 20 of the ‘112 patent:

Instant App. No. 14/159,777
Patent No. 10,279,112
1. A method to provide injection system parameters for injecting a fluid into a patient, comprising:
placing a multi-use subassembly into an injector housing, the multi-use subassembly comprising a first fluid barrel and a second fluid barrel, 
a first valve and a second valve, 
the injector housing comprising a first valve actuator and a second valve actuator; 



selecting on a first screen of a user interface a contrast-to-saline ratio of a fluid to be injected by adjusting a percentage of the contrast contained within the fluid and 
adjusting a percentage of the saline contained within the fluid so that the fluid to be injected is a mixture of both contrast and saline, 







the first valve actuator moves the first valve to a fill position to fill the first fluid barrel with saline and 
moves the second valve to a fill position to fill the second fluid barrel with contrast in order to obtain the selected contrast-to-saline ratio of the fluid to be injected;







displaying a second screen of the user interface which is different from the first screen, 







the second screen having an option to inject the fluid into the patient, selection of the inject option resulting in the first valve actuator to move the first valve to an inject position and 
the second valve actuator to move the second valve to an inject position in order to inject the fluid.
A method comprising the steps of:


placing a multi-use subassembly in a housing, the housing comprising a first injector ram, a second injector ram, a first valve actuator, and a second valve actuator, the multi-use subassembly comprising a first fluid barrel, a second fluid barrel, a first valve, a second valve, a contrast tubing line, and a saline tubing line;

inputting a first user input into a user interface, the first user input comprising selecting at least one injection parameter;
------
15. The method of claim 14, 
wherein the at least one injection parameter comprises a percentage of a contrast solution and a percentage of a saline solution of a fluid to be injected.
16. The method of claim 15, further comprising the step of:
mixing the contrast solution and the saline solution in real time for injection through a single-use subassembly, […]
-------
[cont. of claim 14] moving the first valve to a first position and 

the second valve to a first position in response to the first user input, the first valve actuator configured to move the first valve to the first position and the second valve actuator configured to move the second valve to the first position.

17. The method of claim 16, further comprising: […]

20. The method of claim 17, further comprising the steps of:
inputting a second user input into the user interface;
moving the first valve to a second position and the second valve to a second position in response to the second user input, the first valve actuator configured to move the first valve to the second position and the second valve actuator configured to move the second valve to the second position;
injecting the saline solution through the single-use subassembly, the first injector ram configured to inject the saline solution when the first valve is in the second position;
injecting the contrast solution through the single-use subassembly, the second injector ram configured to inject the contrast solution when the second valve is in the second position.



As evidenced above, claim 1 of the instant application and claim 20 recite many (if not most) of the same components/features, with some differences in nomenclature and/or specificity. For example, both claims recite inputting a percentage of the contrast contained within the fluid and adjusting a percentage of the saline for the same end result of achieving a desired mixture of the two fluids. However, claim 1 of the instant application characterizes the execution of these two (contrast and saline) percentage-
Furthermore, even though claim 20 of the ‘112 patent does explicitly contemplate that the act of actually injecting the mixture comprises a different “a second user input into the user interface,” it does not appear to explicitly recite/clarify that this second user input to inject the two fluids is received via “a second screen of the user interface which is different from the first screen” as recited in claim 1 of the instant application. In an analogous art, Nemoto shows an embodiment where a graphical user interface may transition into one or more different/second screens (for example, the second screen of the user interface illustrated in fig. 6, which is different from a first screen where a contrast-to-saline ratio is selected, as shown in Nemoto: figs. 2-5) dedicated to the actual injection of the contrast-saline mixture. 
At the time of the invention, one of ordinary skill in the art would have been motivated to modify claim 20 of the ‘112 patent in view of Nemoto in order to obtain the invention as recited in claim 1 of the instant application. The rationale for doing so would have been to simplify/broaden the metes and bounds of the claims by not constraining 
Furthermore, as to the aspect of selecting a “contrast-to-saline ratio” (in those terms), Nemoto explicitly confirmed that at the time of the invention, there was a well-known and established “need to develop an easy-to-use medical fluid injector device capable of setting the injection conditions more simply” (Nemoto: ¶ 05), and thus one of ordinary skill in the art at the time of the invention would have been motivated to adopt Nemoto’s ways of fulfilling said needs with a reasonable expectation of successfully incorporating/providing an operability “to provide a medical fluid injector device injecting a mixed medical fluid provided by mixing medical fluids into a patient and capable of facilitating programming injection conditions for the mixed medical fluid” (Nemoto: ¶ 06). In other words, one would have been motivated to incorporate Nemoto’s teachings into claim 20 of the ‘112 patent because in Nemoto, “since mixture conditions can be programmed based on the mixture factor, the doctor can use various setting methods, and a device with more favorable usability can be provided” (Nemoto: ¶ 101).
Therefore, at the time of the invention, it would have been obvious for one of ordinary skill in the art to combine claim 20 of the ‘112 patent in view of Nemoto (their 
    
As to dependent claim 2 of the instant invention, claim 20 of the ‘112 patent explicitly recites receiving multiple user inputs, and the (graphical/visual) user interface reacting accordingly. Nonetheless, claim 20 of the ‘112 patent does not appear to explicitly recite “notifying user with a visual notification after receiving the user selection” exactly as recited in claim 2 of the instant application. In an analogous art, Nemoto shows:
notifying user with a visual notification after receiving the user selection [Nemoto shows providing multiple visual notification alternatives to the user after receiving the user selection (see Nemoto: figs. 2-5 & 8-12 and/or ¶¶ 49-56 & 94).].

At the time of the invention, one of ordinary skill in the art would have been motivated to modify claim 20 of the ‘112 patent in view of Nemoto in order to obtain the invention as recited in claim 2 of the instant application. The rationale for doing so would have been to clarify that the explicitly-recited “user interface” in claims 14 and 20 of the ‘112 patent was indeed graphical/visual in nature, and thus was graphically updated with visual notifications in response to each user input to convey the results of each user/system manipulation/operation, respectively (especially when, as indicated above, at the time of the invention, it was well known and established in the art of graphical user interface design that graphical user interfaces are continuously and dynamically updated in response to user interactions). Furthermore, Nemoto explicitly confirmed that more favorable usability can be provided” (Nemoto: ¶ 101). Therefore, at the time of the invention, it would have been obvious for one of ordinary skill in the art to combine claim 20 of the ‘112 patent in view of Nemoto (their combination hereinafter referred to as the “’112 patent-Nemoto” combination) in order to obtain the invention as recited in claim 2 of the instant application.

As to dependent claim 3 of the instant invention, claim 20 of the ‘112 patent explicitly recites a “user interface” that is operable to receive user inputs in order to control the injection system. Nonetheless, claim 20 of the ‘112 patent does not appear to explicitly go into sufficient specifics as to how said “user interface” would be reduced to practice, and therefore does not appear to explicitly recite “wherein the user interface further comprises a display unit that is attached to the injection system or a bed rail” 
wherein the user interface further comprises a display unit that is attached to the injection system or a bed rail [Nemoto shows in figure 1 how its user interface (illustrated throughout figs. 2-5 & 8-12) comprises a monitor 51 display unit (¶¶ 45 & 49) that is explicitly illustrated (see, e.g. fig. 1) as being attached (at the very least via cables/wires) to both the injection system 100/110 and a bed unit/rail 300/303. Additionally/alternatively, Nemoto further shows that the user interface further comprises a display unit that is attached to the injection system (e.g. as a “sub-monitor” attached to the injector head 110 (Nemoto: ¶ 47)) or a bed rail (via a “monitor” attached to the bed 303 corresponding to the imaging diagnostic apparatus 300 (Nemoto: ¶ 48)).].

At the time of the invention, one of ordinary skill in the art would have been motivated to modify claim 20 of the ‘112 patent in view of Nemoto in order to obtain the invention as recited in claim 3 of the instant application. The rationale for doing so would have been that (like claim 3 of the instant application) claim 20 of the ‘112 patent already taught an operability to provide user interfaces for controlling an injection system, and in practicality there were only a finite number of ways of reducing a generic display unit such as this to practice at the time, and/or only a finite amount of ways of installing the display unit within which the user interface as recited in claim 20 of the ‘112 patent would have ultimately been reduced to practice with respect to the injection-based environment described therein. It would have been obvious to one of ordinary .

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Inventor
Document ID
Relevance
Capone; Christopher D. et al.
US 20140224829 A1
An analogous method to provide injection parameters for injecting a fluid into a patient.

US 20120123257 A1
An analogous method to provide injection parameters for injecting a fluid into a patient.
Agarwal; Mahesh et al.
US 20090275829 A1
An analogous method to provide injection parameters for injecting a fluid into a patient.
Nemoto, Shigeru
US 20040162484 A1
An analogous method to provide injection parameters for injecting a fluid into a patient.
Houde, Eric et al.
US 20040082904 A1
An analogous method to provide injection parameters for injecting a fluid into a patient.
Tate; Leon J. et al.
US 20080177126 A1
An analogous method to provide injection parameters for injecting a fluid into a patient.
Hicks; Jeffrey H.
US 20080172006 A1
An analogous method to provide injection parameters for injecting a fluid into a patient.
Spohn, Michael A. et al.
US 20050234407 A1
An analogous method to provide injection parameters for injecting a fluid into a patient.
Katz, Hal H. et al.
US 20050059924 A1
An analogous method to provide injection parameters for injecting a fluid into a patient.
Lazzaro, Frank A. et al.
US 20040064041 A1
An analogous method to provide injection parameters for injecting a fluid into a patient.
Houde, Eric et al.
US 20030125673 A1
An analogous method to provide injection parameters for injecting a fluid into a patient.
Houde, Eric
US 20030125618 A1
An analogous method to provide injection parameters for injecting a fluid into a patient.
Zerhusen, Robert Mark et al.
US 20030052787 A1
An analogous method wherein the display unit is attached to the bed rail or injector system by a movable arm.
SCHRIVER; RALPH H. et al.
US 20150217042 A1
An analogous method to provide injection parameters for injecting a fluid into a patient.
Wolff; Remy et al.
US 20150202362 A1
An analogous method to provide injection parameters for injecting a fluid into a patient and wherein the display unit is attached to the bed rail or injector system by a movable arm.


In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO R CALDERON IV whose telephone number is (571)272-1818.  The examiner can normally be reached on Monday - Friday (10am - 6:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D. Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/ALVARO R CALDERON IV/
Examiner, Art Unit 2173


/KIEU D VU/           Supervisory Patent Examiner, Art Unit 2173